Case 20-50133-grs          Doc 147       Filed 02/20/20 Entered 02/20/20 14:00:21                     Desc Main
                                         Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                      )
 In re:                               )                     Chapter 11
                                      )
                                   1
 GenCanna Global USA, Inc., et al.,   )                     Case No. 20-50133-grs
                                      )
        Debtors.                      )                     (Jointly Administered)
                                      )
                                      )                     Honorable Gregory R. Schaaf
______________________________________)

      NOTICE OF SECOND INTERIM HEARING AND ADJOURNMENT OF FINAL
    HEARING IN RESPECT OF PROPOSED POSTPETITION FINANCING AND USE OF
                            CASH COLLATERAL

        PLEASE TAKE NOTICE that on February 6, 2020, the United States Bankruptcy Court
for the Eastern District of Kentucky (the “Bankruptcy Court”) entered an Interim Order Pursuant
to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority
Administrative Expense Claims and (B) Adequate Protection to Prepetition Lenders; (III)
Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final
Hearing; and (VI) Granting Related Relief [Docket No. 82] (the “Interim Financing Order”).

        PEASE TAKE FURTHER NOTICE that a final hearing in respect of the relief granted
in the Interim Financing Order was scheduled for February 25, 2020, at 9:00 a.m. prevailing
Eastern Time (the “February 25 Hearing”) before the Bankruptcy Court, Second Floor Courtroom,
100 East Vine Street, Lexington, Kentucky 40507.

       PLEASE TAKE FURTHER NOTICE that the February 25 Hearing shall be a further
interim hearing in respect of the Interim Financing Order. The Debtors anticipate filing a
proposed amendment to the Interim Financing Order to increase the amount of the Initial DIP Loan
and make corresponding changes, and will file the same as soon as practicable in advance of the
February 25 Hearing.

        PLEASE TAKE FURTHER NOTICE that a final hearing in respect of the relief granted
in the Interim Financing Order shall take place on March 4, 2020 at 9:00 am prevailing Eastern
Time before the Bankruptcy Court, Second Floor Courtroom, 100 East Vine Street, Lexington,
Kentucky 40507.



1
          The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax
identification numbers in parentheses): GenCanna Global USA, Inc. (0251); GenCanna Global, Inc. (N/A); and
Hemp Kentucky, LLC (2600).

20857154.1
13071257 v2
Case 20-50133-grs       Doc 147    Filed 02/20/20 Entered 02/20/20 14:00:21             Desc Main
                                   Document     Page 2 of 2


       PLEASE TAKE FURTHER NOTICE that the objection deadline established in the
Interim Financing Order shall be extended to February 28, 2020.

        PLEASE TAKE FURTHER NOTICE that the Debtors shall seek relief on a final basis
with respect to all other first day motions of the Debtors which are currently scheduled to be heard
at the February 25 Hearing, pursuant to the Interim Order Authorizing (I) Debtors to Pay Certain
Prepetition Claims of Shippers and Freight Carriers, and (II) Financial Institutions to Honor and
Process Related Checks and Transfers [Docket No. 98]; the Interim Order Authorizing the Debtors
to (I) Continue Insurance Coverage Entered into Prepetition and Satisfy Prepetition Obligations
Related Thereto; (II) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies; (III)
Honor the Terms of the Premium Financing Agreements and Pay Premiums Thereunder; and (IV)
Enter into New Premium Financing Agreements in the Ordinary Course of Business [Docket No.
118]; and the Interim Order Authorizing (I) Debtors to Pay Certain Prepetition Critical Vendor
Claims and (II) Financial Institutions to Honor and Process Related Checks and Transfers
[Docket No. 119].


Dated: February 20, 2020                             Respectfully submitted,

 /s/ James R. Irving                                 Michael J. Barrie (pro hac vice pending)
 James R. Irving                                     Jennifer R. Hoover (pro hac vice pending)
 April A. Wimberg                                    BENESCH, FRIEDLANDER, COPLAN, &
 Christopher B. Madden                               ARONOFF LLP
 DENTONS BINGHAM GREENEBAUM LLP                      222 Delaware Avenue, Suite 801
 3500 PNC Tower                                      Wilmington, DE 19801
 101 South Fifth Street                              Telephone: (302) 442-7010 Phone
 Louisville, Kentucky 40202                          E-mail:      mbarrie@beneschlaw.com
 Telephone:     (502) 587-3606                                    jhoover@beneschlaw.com
 Facsimile:     (502) 540-2215
                                                     -and-
 E-mail:        james.irving@dentons.com
                april.wimberg@dentons.com            Elliot M. Smith (pro hac vice pending)
                chris.madden@dentons.com             BENESCH, FRIEDLANDER, COPLAN, &
                                                     ARONOFF LLP
 Proposed Counsel for the Debtors                    200 Public Square, Suite 2300
                                                     Cleveland, OH 44114
                                                     Telephone:     (216) 363-4500
                                                     E-mail:        esmith@beneschlaw.com
                                                     Proposed Counsel for the Debtors




                                                 2
13071257 v2
